Exhibit 99.1 NEWS RELEASE FOR IMMEDIATE RELEASE:Stanley Furniture Company, Inc. February 5, 2013Investor Contact: Micah S. Goldstein (276) 627-2565 STANLEY FURNITURE ANNOUNCES 2 STANLEYTOWN, VA, February 5, 2013/Businesswire/ Stanley Furniture Company, Inc. (Nasdaq-NGS:STLY) today reported sales and operating results for the 2012 fourth quarter and total year. Fourth quarter 2012 highlights: · Net sales were $23.4 million compared to $24.6 million in 2011. · Operating loss was $2.4 million compared to a loss of $1.1 million in 2011, due primarily to the decline in Young America sales and spending in preparation for the Winter Market in Las Vegas. · Ended the year with $37.7 million in cash, restricted cash and short-term investments. · Completed the Young America product design and operational transition as well as planned capital improvements. · Purchased 146,015 shares of its common stock at an average price of $4.53 per share. Total year 2012 highlights: · Net sales were $98.6 million compared to $104.6 million in 2011. · Gross margin improved to 12.9% of net sales compared to 12.3% in 2011, excluding restructuring charges in both years. · Selling, general and administrative expenses were reduced to $18.3 million, or 18.6% of net sales, from $19.3 million, or 18.4% of net sales, in 2011. · Net of restructuring charges in both years, operating loss narrowed to $5.6 million in 2012 from a $6.4 million loss in 2011. · Invested $6.5 million in new information systems as well as the modernization of the Robbinsville, North Carolina facility that manufacturers Young America product. Overview As expected, the combination of two factors hurt sales in the fourth quarter: soft retail demand in most areas of the country for residential wood furniture in our segment, and the disruption at retail caused by floor sample changes associated with the final chapter of the launch of our new Young America product line, commented Glenn Prillaman, President and Chief Executive Officer. While total revenue declined for the quarter and year, our Stanley brand grew revenues in both periods contributing to the years bottom line improvements, said Prillaman. In addition, after three years of constant change, our Young America brand is no longer in operational transition. Representing the last stage of our journey to position this domestically made product line for growth, we completed initial production of all items, including two new designs that were introduced in October 2012 at the High Point Market, said Prillaman. Understandably, customers have been challenged with changing floor samples after the re-engineering of the entire Young America product line during a time when retail traffic was slow. Our customers aredelighted with the quality enhancements to our product and with our return to a more predictable production schedule. They have responded with orders in January. We will complete the total transformation of our company with the consolidation of our corporate offices and new showroom in downtown High Point, North Carolina, and the implementation of our customer-driven information systems upgrade. These projects are on plan and expected to occur during the second quarter of 2013, Prillaman concluded. Balance Sheet Cash, restricted cash and short-term investments at the end of the year were $37.7 million, up from $17.3 million at December 31, 2011. CDSOA proceeds of $39.5 million, net of taxes paid, were received in the second quarter of 2012 for funds that were previously withheld under the antidumping duty order for wooden bedroom furniture imported from China. Capital expenditures totaled $3.8 million as we invested in machinery and equipment to modernize and automate our Robbinsville manufacturing facility. Additionally, the company spent $2.7 million on new information systems in 2012 as it prepared for the consolidation of its new corporate office and new showroom in High Point. Other significant uses of cash during the year were a $4.0 million increase in inventory and $661,000 to repurchase company stock. Outlook In the coming year, our focus moves towards executing the business models we have developed to grow each brand, said Prillaman. The investments we have madewill allow us to leverage our current fixed cost structure against revenue growth. Both brands enter 2013 with healthy backlogs and excitement from new product introductions. The retail environment in our segment remains tough for most areas of the country although we are encouraged with housing trends and we see certain home furnishing segments starting to rebound. While we believe we have used our cash wisely to operate the business while making strategic investments that have us positioned to execute our plan for growth and profitability, we recognize the need to stop consuming cash in 2013. We expect to use cash in the first half of the year, but anticipate being cash neutral by the end of 2013,with the exceptionof share repurchases. We intend to do so by regaining the market share we have lost, managing inventory levels to meet demand and reducing capital spending, continued Prillaman. Last week, we attended our first Winter Market in Las Vegas where we introduced both brands to hundreds of new customers in the western half of the country. We expect this exposure to result in growth for these markets and we look forward to similar results with existing customers after they experience new and existing designs in an entirely new setting at High Points Spring Market in April, said Prillaman. We believe we will continue a slow but steady growth for our Stanley brand in 2013, barring any unforeseen economic factors changing our momentum. As for Young America, we believe demand is driven not only by macro factors, but also by more predictable demographic trends that drive demand for childrens furniture. We expect higher growth on this side of the business in 2013 as we begin to regain market share lost over the last several years, concluded Prillaman. About the Company Established in 1924, Stanley Furniture Company, Inc. is a leading designer and manufacturer of wood furniture targeted at the premium segment of the residential market. The company offers two major product lines. Its Stanley Furniture brand represents its fashion-oriented adult furniture and competes through an overseas sourcing model in the upscale market through superior finish, styling and piece assortment. Its Young America brand is positioned as the leader in the infant and youth segment and differentiates through a domestic manufacturing model catering to parent preferences such as child safety, color, choice and quick delivery of customized special orders. The companys common stock is traded on the NASDAQ stock market under the symbol STLY. Conference Call Details The Company will host a conference call Wednesday morning, February 6, 2013 at 9:00 a.m. Eastern Time. The dial-in-number is (877) 407-8029. The call will also be web cast and archived on the Companys web site at www.stanleyfurniture.com. The dial-in-number for the replay (available through March 6, 2013) is (877) 660-6853, the account reference number is 275 and the conference number is 406023. Forward-Looking Statements Certain statements made in this news release are not based on historical facts, but are forward-looking statements. These statements can be identified by the use of forward-looking terminology such as believes, estimates, expects, may, will, should, or anticipates, or the negative thereof or other variations thereon or comparable terminology, or by discussions of strategy. These statements reflect our reasonable judgment with respect to future events and are subject to risks and uncertainties that could cause actual results to differ materially from those in the forward-looking statements. Such risks and uncertainties include our success in profitably producing Young America products in our domestic manufacturing facility, failure or interruption of our information technology infrastructure, disruptions in foreign sourcing including those arising from supply or distribution disruptions or those arising from changes in political, economic and social conditions, as well as laws and regulations, in countries from which we source products, international trade policies of the United States and countries from which we source products, lower sales due to worsening of current economic conditions, the cyclical nature of the furniture industry, business failures or loss of large customers, the inability to raise prices in response to inflation and increasing costs, failure to anticipate or respond to changes in consumer tastes and fashions in a timely manner, competition in the furniture industry including competition from lower-cost foreign manufacturers, the inability to obtain sufficient quantities of quality raw materials in a timely manner, environmental, health, and safety compliance costs, limited use of operating loss carry forwards due to ownership change, extended business interruption at our manufacturing facility and the possibility that U.S. Customs and Border Protection may seek to reclaim all or a portion of the $39.9 million of Continued Dumping and Subsidy Offset Act(CDSOA) proceeds received in the second quarter of 2012. Any forward looking statement speaks only as of the date of this news release and we undertake no obligation to update or revise any forward looking statements, whether as a result of new developments or otherwise. TABLES FOLLOW STANLEY FURNITURE COMPANY, INC. Consolidated Operating Results (in thousands, except per share data) (unaudited) Three Months Ended Twelve Months Ended December 31, December 31, December 31, December 31, 2012 2011 2012 2011 Net sales $ 23,384 $ 24,631 $ 98,570 $ 104,646 Cost of sales 21,202 21,302 86,368 92,175 Gross profit 2,182 3,329 12,202 12,471 Selling, general and administrative expenses 4,582 4,429 18,281 19,250 Operating loss (2,400) (1,100) (6,079) (6,779) CDSOA expense (income), net 65 (2,856) (39,349) (3,973) Other income, net 15 37 79 112 Interest income 31 13 82 25 Interest expense 641 608 2,402 2,355 Income (loss) before income taxes (3,060) 1,198 31,029 (5,024) Income tax (benefit) expense (52) 8 645 1 Net income (loss) $ (3,008) $ 1,190 $ 30,384 $ (5,025) Diluted earnings (loss) per share $ (.21) $ .08 $ 2.10 $ (.35) Weighted average number of shares 14,290 14,345 14,484 14,345 STANLEY FURNITURE COMPANY, INC. Supplemental Information Reconciliation of GAAP to Non-GAAP Operating Results Three Months Ended Twelve Months Ended December 31, December 31, December 31, December 31, 2012 2011 2012 2011 Reconciliation of gross profit as reported to gross profit adjusted: Gross profit as reported $ 2,182 $ 3,329 $ 12,202 $ 12,471 Restructuring charge (credit) (75) 474 416 Gross profit as adjusted $ 2,182 $ 3,254 $ 12,676 $ 12,887 Percentage of net sales: Gross profit % as reported 9.3% 13.5% 12.4% 11.9% Restructuring charge (credit) (.3)% .5% .4% Gross profit % as adjusted 9.3% 13.2% 12.9% 12.3% Reconciliation of operating loss as reported to operating loss adjusted: Operating loss as reported $ (2,400) $ (1,100) $ (6,079) $ (6,779) Restructuring charge (credit) (75) 474 416 Operating loss as adjusted $ (2,400) $ (1,175) $ (5,605) $ (6,363) Reconciliation of net income (loss) as reported to net loss adjusted: Net income (loss) as reported $ (3,008) $ 1,190 $ 30,384 $ (5,025) Expense (income) from CDSOA 65 (2,856) (38,859) (3,973) Restructuring charge (credit) (75) 474 416 Net loss as adjusted $ (2,943) $ (1,741) $ (8,001) $ (8,582) Reconciliation of net income (loss) as reported to net loss adjusted: Diluted EPS as reported $ (.21) $ 0.08 $ 2.10 $ (.35) Expense (income) from CDSOA (0.20) (2.68) (.28) Restructuring charge (credit) .03 .03 Diluted EPS as adjusted $ (.21) $ (0.12) $ (.55) $ (.60) Note: We have included the above reconciliation of reported financial measures according to GAAP to non-GAAP financial measures because we believe that this reconciliation provides useful information that allows investors to compare operating results to those of other periods by excluding income from CDSOA proceeds and restructuring related charges. These measures should be considered in addition to results prepared in accordance with GAAP and should not be considered a substitute for or superior to GAAP results. STANLEY FURNITURE COMPANY, INC. Consolidated Condensed Balance Sheets (in thousands) December 31, December 31, 2012 2011 Assets Current assets: Cash and equivalents $ 10,930 $ 15,700 Restricted cash 1,737 1,587 Short-term investments 25,000 Accounts receivable, net 10,028 10,252 Inventories 35,060 31,084 Prepaid expenses and other current assets 3,438 3,380 Deferred income taxes 962 519 Total current assets 87,155 62,522 Property, plant and equipment, net 19,870 17,590 Other assets 3,691 496 Total assets $ 110,716 $ 80,608 Liabilities and Stockholders' Equity Current liabilities: Accounts payable $ 8,667 $ 9,963 Accrued expenses 6,247 6,493 Total current liabilities 14,914 16,456 Deferred income taxes 962 519 Other long-term liabilities 7,601 6,593 Stockholders' equity 87,239 57,040 Total liabilities and stockholders' equity $ 110,716 $ 80,608 STANLEY FURNITURE COMPANY, INC. Consolidated Condensed Statements of Cash Flows (in thousands) Twelve Months Ended Dec. 31, Dec. 31, 2012 2011 Cash flows from operating activities: Cash received from customers $ 99,064 $ 103,295 Cash paid to suppliers and employees (110,185) (116,763) Cash from Continued Dumping and Subsidy Offset Act, net 39,466 4,615 Interest paid (2,218) (2,094) Income taxes (paid) received, net (768) 3,640 Net cash provided (used) by operating activities 25,359 (7,307) Cash flows from investing activities: Increase in restricted cash (150) (1,587) Purchase of short-term investments (25,000) Capital expenditures (3,820) (4,352) Purchase of other assets (2,730) (38) Proceeds from sale of assets 81 1,570 Net cash used by investing activities (31,619) (4,407) Cash flows from financing activities: Proceeds from insurance policy loans 2,283 2,003 Purchase and retirement of common stock (661) Capital lease payments (132) (121) Net cash provided by financing activities 1,490 1,882 Net increase (decrease) in cash and equivalents (4,770) (9,832) Cash and equivalents at beginning of period 15,700 25,532 Cash and equivalents at end of period $ 10,930 $ 15,700 Reconciliation of net income (loss) to net cash provided (used) by operating activities: Net income (loss) $ 30,384 $ (5,025) Depreciation and amortization 1,767 1,643 Stock-based compensation 779 505 Changes in working capital (8,437) (4,524) Other assets 146 130 Other long-term liabilities 782 (504) Other (62) 468 Net cash provided (used) by operating activities $ 25,359 $ (7,307)
